Title: Castries to the American Commissioners, [9?] July 1785
From: Castries, Charles Eugène de La Croix, Marquis de
To: American Commissioners



Versailles le [9?] Juillet 1785

Mr. Jones, Messieurs, demande que les parts qui reviennent aux sujets des Etats unis, dans les prises faites par l’Escadre qu’il a commandée, lui soient délivrées. J’ai cru devoir exiger de cet officier la garantie d’un sujet du Roi; mais il represente qu’il est autorisé à recevoir par un acte spécial du Congrés auquel il a deja fourni caution. Je vous prie de me faire connoitre officielement le caractére dont Mr. Jones est revêtu; afin que je puisse prendre les ordres du Roi sur l’objet de sa demande.
J’ai l’honneur de vous envoyer les pieces que Mr. Jones a produites, et J’ai celui d’etre avec la consideration la plus distinguée Messieurs, votre trés humble et trés obeïssant Serviteur,

Le Mal. de Castries

